DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12, drawn to cathode for an electrochemical cell, classified in H01M4/06 (subcombination)
Claims 13-20, drawn to a method for manufacturing an electrochemical cell using the cathode, classified in H01M6/02 (combination)
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the cathode in Group II does not require the cathode current collec to be a conducting tube.  The subcombination has separate utility such as in another battery -- such as one that does not require an outer cathode ring.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof (as set forth above): This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search
(C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown).
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Daniel O'Connor on March 4, 2021 a provisional election was made without traverse to prosecute the invention of Group I (cathode for an electrochemical cell), claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124" and "127" (in Figure 5 and 7) have both been used to designate what appears to be the . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0058235), cited in the Information Disclosure Statement submitted 11/10/2020, in view of Roumi et al. (US 2013/0189592), cited in the Information Disclosure Statement submitted 2/24/2021.
Regarding Claim 1, Huang et al. teaches an alkaline battery cell (i.e. electrochemical cell) (Para. [0040]) comprising a central cathode (Fig. 4, #122b) (i.e. a cathode comprising a cathode rod), wherein the cathode comprises a manganese oxide as a positive active material (Para. [0054], lines 1-2 and claim 11) (i.e. a cathode rod comprising a cathode active material) and a central cathode current collector (Fig. 3, #140 or Fig. 6, #340) (i.e. a cathode current collector comprising a conducting member embedded within the cathode rod).
Huang et al. does not explicitly teach a tube shape cathode current collector.
However, Roumi et al. teaches an electrochemical cell that can be an alkaline cell (Para. [0036]) a cathode current collector (Fig. 23A, #2302) that is a tube shape, as it contains a hollow region (Fig. 23A, #2301).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the current collector of Huang et al. to incorporate the teaching of the tube shaped cathode current collector of Roumi et al., as the hollow region could be used for active materials that could improve electron conductivity (Para. [0237]), as more surface area between current collector and active materials would be provided. Furthermore, the change of the current collector to a tube shape is a change in shape which is found to be obvious, as changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time 
Regarding Claim 2, Huang et al. as modified by Roumi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Huang et al. further teaches the central cathode (i.e. a cathode rod) (Fig. 4, #122b) is a cylinder.
Regarding Claim 5, Huang et al. as modified by Roumi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Huang et al. further teaches wherein the central cathode current collector (Fig. 3, #140) has a cylindrical shape, wherein the a central cathode (i.e. cathode rod) (Fig. 4, 
Regarding Claim 6, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 5 as explained above.
Huang et al. teaches wherein the central cathode (i.e. cathode rod) (Fig. 4, #122b) and central cathode current collector (Fig. 3, #140) have a cylindrical shape. Huang et al. further teaches wherein the current collector includes the horizontal plates (Fig. 3, #144 and Para. [0044]), which are electrically conductive and have a diameter that is at least substantially half the diameter of the central cathode (i.e. cathode rod) (Fig. 4, #122b).
Since Huang et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary sill in the art to look to the additional embodiments disclosed by Huang et al. to provide additional functionality to the base device. Additionally, using the horizontal plates as the current collector would provide additional contact surface area with the cathode (Para. [0044], lines 6-10). Furthermore, the combination of using the horizontal plates as current collectors as taught by Huang et al., with the central current collector (Fig. 3, #140) would yield the predictable result of a current collector in the alkaline cell of Huang capable of being electrically conductive and being in contact with the cathode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine using the horizontal plates as current collectors as taught by Huang et al., with the central current collector (Fig. 3, #140), as the combination would yield the predictable result of a current collector in the alkaline cell of Huang capable of being electrically .  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 8, Huang et al. as modified by Roumi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Huang et al. further teaches the cathode current collector can be a mesh material (Para. [0074], lines 12-15) (i.e. comprise a conducting mesh material).
Regarding Claim 9, Huang et al. as modified by Roumi et al. teaches all of the elements of the current invention in claim 8 as explained above.
Huang et al. further teaches nickel as a suitable material for use in cathode current collectors for the cell of the invention (Para. [0073], lines 1-6) and be in the form of meshes (Para. [0073], lines 12-15).
Regarding Claim 10, Huang et al. as modified by Roumi et al. teaches all of the elements of the current invention in claim 9 as explained above.
Huang et al. further teaches the surface of the cathode current collector coated with a material such as graphite (Para. [0073, lines 8-12).
Regarding Claim 11, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 8 as explained above.
Huang et al. further teaches a thin metal foil used for the cathode current collector (Para. [0076]), nickel as a suitable material for use in cathode current collectors for the cell of the invention (Para. [0073], lines 1-6) and perforated (claim 11).
Regarding Claim 12, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 1 as explained above.
Huang et al. further teaches cathode current collector may be in the form of a wire (Para. [0073], lines 12-15) and may be coiled (Para. [0146], lines 20-22) (i.e. a conducting wire coil).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0058235) in view of Roumi et al. (US 2013/0189592) as applied to claim 1 above, and further in view of Coffey et al. (US 2004/0258982), cited in the Information Disclosure Statement submitted 2/24/2021.
Regarding Claim 3, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 1 as explained above.
Huang et al. teaches the central cathode (i.e. cathode rod) (Fig. 4, #122b).
Huang et al. does not teach the central cathode (i.e. cathode rod) comprises a plurality of cylindrical cathode pellets.	
However, Coffey et al. teaches a plurality of cylindrical cathode pellets (Fig. 2A, #60 and Para. [0027], Para. [0024], lines 18-19) which are stacked axially disposed within the inner space of the cell. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central cathode of Huang et al. to incorporate the teaching of plurality of cylindrical pellets in the cathode, as multiple pellets can be used to achieve a desired cell capacity (Para. [0023], lines, 18-20).
Regarding Claim 4, Huang et al. as modified by Roumi et al. and Coffey et al. teaches all of the elements of the invention in claim 3 as explained above.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central cathode of Huang et al. to incorporate the teaching of plurality of cylindrical pellets in the cathode, as multiple pellets can be used to achieve a desired cell capacity (Para. [0023], lines, 18-20).
Furthermore, Huang et al. teaches an embodiment wherein the cathode current collector (Fig. 5, #240) is coiled around the central cathode (i.e. wrapped around the plurality of central cathode pellets).
Since Huang et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Huang et al. to provide additional functionality to the electrochemical cell. Additionally, providing a current collector wrapped around the plurality of the cathode pellets would provide additional current collection for the electrochemical cell. 
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0058235) in view of Roumi et al. (US 2013/0189592) as applied to claim 5 above, and further in view of Kelemen et al. (US 6,081,992) and Maske et al. (US 2002/0106558), both cited in the Information Disclosure Statement submitted 2/24/2021.
Regarding Claim 7, Huang et al. as modified by Roumi et al. teaches all of the elements of the invention in claim 5 as explained above
	Huang et al. does not teach the central cathode (i.e. cathode rod) and cathode current collector are at least substantially rectangular.
However, Kelemen et al. teaches a cathode that is rectangular (Fig. 5, #40) (Col. 4, lines 8-10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang et al. to incorporate the teaching of the rectangular cross-section of Kelemen et al., as the rectangular shaped cathode provides a greater anode-to-cathode interface surface area (Col. 6, lines 8-25).
Maske et al. teaches the shape of the cathode current collector (Fig. 4, #52) can be a rectangle (Para. [0037]).
The change of the cathode current collector to a rectangular cross-sectional shape is a change in shape which is found to be obvious, as changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996) and MPEP § 2144.04(IV)B. Additionally, the combination of using a rectangular cathode current collector as taught by Maske et al., with Huang et al. as modified by Roumi et al. and Kelemen et al.  would yield the predictable result of a cathode current collector capable of electron transfer in an alkaline cell.  Therefore it would have been obvious to one having ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729